Citation Nr: 0319603	
Decision Date: 08/08/03    Archive Date: 08/13/03	

DOCKET NO.  91-46 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from August 1964 to 
August 1968.

This case returns to the Board of Veterans' Appeals (Board) 
following remand in September 2001.  This appeal originated 
from decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee.  In January 
1995, the Board denied the veteran's claim for service 
connection for PTSD.  The veteran appealed this decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In a memorandum decision dated in November 1996, 
the Court vacated the Board's 1995 decision and remanded the 
case to the Board for further development and adjudication in 
compliance with the Court's directives.  In compliance 
thereto, the Board remanded this case to the RO in July 1997, 
December 1998, August 2000, and again in September 2001.


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.

2.  The veteran served on active duty in the Republic of 
Vietnam and received in connection with this service the 
award of the Purple Heart in March 2003 by the Department of 
the Army.

3.  The veteran currently suffers from PTSD, which is 
attributable to his period of service.





CONCLUSION OF LAW

PTSD was incurred in wartime service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.304(f) (1996) 
and (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA) of 2000

The Board observes that the recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a); 
38 C.F.R. §§ 3.102, 3.159(c)-(d) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103; 38 C.F.R. § 3.159(b) (2002).

The record reflects that the veteran has received the degree 
of notice, which is contemplated by law.  Specifically, VA 
provided the veteran copies of the appeal rating decision, a 
statement of the case and multiple supplemental statements of 
the case, the most recently of which is dated in December 
2002.  These documents, collectively, provided notice of the 
law and governing regulations and of the evidence needed to 
support the veteran's claim for the benefit sought and the 
reasons for the determination made regarding his claim.  
Additionally he was provided by way of the Board's remands 
during the pendency of this appeal as well as by letter from 
the RO as late as September 2002 information which apprised 
him of the evidence needed to substantiate his claim and of 
the evidence VA would attempt to obtain as well as evidence 
and information required by him.  The record discloses 
further that the VA has also met its duty to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim.  Most notably copies of VA inpatient and outpatient 
treatment records and reports of VA examination afforded to 
the veteran since service have been associated with his 
claims file as have administrative records related to the 
veteran's service department unit of assignment in Vietnam.  
VA medical opinion addressing the veteran's psychiatric 
diagnoses was also obtained from the veteran's most recent 
examiners.  There is no identified evidence that has not been 
accounted for and the veteran has been given the opportunity 
to testify in support of his claim and has done so.  
Therefore, under the circumstances, VA has satisfied both its 
duty to notify and assist the veteran in this case and 
adjudication of this appeal at this juncture poses no risk of 
prejudice to the veteran.  See e.g. Bernard v. Brown, 
10 Vet. App. 384 (1993).

Factual Background

The veteran's DD Form 214, report of transfer or discharge 
from service and his DA Form 20, enlisted qualification 
record, shows that he had service in Vietnam from August 1966 
to August 1967.  His military occupational specialty was 
cargo handler with duties in Vietnam as a warehouseman and 
ordnance storage supply.

The veteran's service medical records are negative for any 
complaints, findings or diagnoses of a psychiatric condition.  
Furthermore, there is no evidence of any psychosis developing 
within one year of this veteran's service discharge.

The veteran was hospitalized in a VA facility in 1977 due to 
anxiety and depression.  The diagnoses included anxiety-type 
psychoneurosis with depression and hypochondriacal features.  
Psychological testing documented indications of brain damage; 
a diagnosis of nonpsychotic organic brain syndrome was made.

A statement from the veteran's private physician in August 
1979 noted that the veteran had a psychotic break while in 
Vietnam.  Schizophrenia was noted to be controlled by 
medication, although auditory hallucinations were noted.  A 
private medical report dated September 1979 noted that the 
veteran reported a period of hospitalization in Vietnam due 
to an event he witnessed.  He stated that he had just 
finished following a large trailer with his forklift when he 
witnessed a lieutenant being blown up in a jeep that hit a 
landmine.  He also stated that a friend was killed four days 
before discharge.  The diagnoses of severe anxiety neurosis 
and possible latent schizophrenia were made.

The veteran testified at a personal hearing in August 1980, 
that he was a forklift driver and a truckdriver in Vietnam.  
He stated that while in Vietnam he saw men getting "blowed 
up" and "smacked up" against the side of a ship.  He 
testified that he had been shot at, but it was from across 
the bay and they could not reach where he was.  The veteran 
stated that he hauled supplies from the ship to the 
warehouse.  A VA examination conducted in September 1980, 
revealed a diagnosis of moderately severe anxiety reaction 
with depression.  A private medical report from the Regional 
Mental Health Center dated March 1981, provided the first 
diagnosis of post-traumatic stress disorder.  It was reported 
that the veteran manifested all of the symptoms of post-
traumatic stress disorder, i.e., severe guilt, proclivity to 
explosive aggressive reaction, "psychic numbing," and 
alienation.  However, the physician did not report stresses 
on which he based his conclusion that these symptoms were due 
to events, which occurred in service.  In November 1981, a 
report from the Regional Mental Health Center noted that 
symptoms of the veteran's psychiatric disorder had improved, 
and he was not complaining of acute depression or agitation.  
In April 1983, the Regional Mental Health Center reported 
that the veteran was preoccupied with his belief that he was 
exposed to Agent Orange while in Vietnam.  It was noted that 
any increase in life stresses resulted in an exacerbation of 
psychiatric symptomatology.

A personal hearing before the RO was conducted in January 
1985.  The veteran testified that he thought he had post-
traumatic stress disorder.  He stated that he was a 
truckdriver in Vietnam and was on the road quite a bit.  He 
reported seeing bodies lying on the road but did not go out 
and fight, as he just supplied the line.  He stated that they 
hit landmines and that he saw a lieutenant "get blowed out" 
of a jeep, which resulted in the loss of his legs, and the 
driver being killed.  On further testimony in April 1986, the 
veteran stated that he was not in combat, but he did see 
people that got shot, or "blowed up...in convoy a lot of 
times."

VA outpatient treatment records in 1987 revealed the veteran 
attended Vietnam support group therapy regularly and was an 
active participant.  A VA hospital report from March 1988 to 
April 1988, indicates that prior to admission, the veteran 
woke up with sweats and a nightmare.  He found a gun in his 
hand and became very nervous.  The mental status examination 
revealed the veteran's mood was somewhat depressed and 
restless.  His affect was appropriate, and he denied having 
any hallucinations, delusions, or illusions.  He was 
oriented, and his cognitive functions were intact.  The 
diagnoses included post-traumatic stress disorder.  No 
stresses were reported to support this diagnosis.

At a hearing before the RO in July 1988, the veteran 
described the life-threatening situations he experienced in 
Vietnam.  He stated that he drove a truck while in Vietnam, 
and the convoy would run over landmines, and the jeep in 
front of him was hit.  A lieutenant was killed and the 
sergeant got his legs "blowed off."  He said that he was 
ambushed and his truck was shot full of holes.  The veteran 
testified that there were dead bodies lying by the side of 
the road stacked up like firewood.  The veteran also 
testified that a soldier was unloading plywood off a truck 
and the plywood "slapped him up side the ship" and killed 
him.  The veteran further testified as to the symptomatology 
he experiences due to post-traumatic stress disorder, to 
include sleep impairment, nervousness, and nightmares.

The veteran's personnel file documented the veteran's duties 
in Vietnam were that of a warehouseman and ordnance storage 
supply.  Awards and decorations conferred upon the veteran 
were not indicative of combat.  VA outpatient treatment 
records in 1988 to 1991 document that the veteran received 
continuing Vietnam veteran group therapy.  He was 
hospitalized in January 1989 with complaints of frequent 
flashbacks to experiences in Vietnam, which were brought on 
by family stress.  The veteran was oriented, but auditory 
hallucinations were reported.  It was reported that the 
veteran had illusions of seeing people and broke out in a 
sweat during dreams.  The diagnoses included adjustment 
disorder with anxious mood, hypochondriasis, and post-
traumatic stress disorder.  A psychiatric evaluation in 
December 1989 indicated that the veteran's mood and affect 
were slightly down.  No evidence of psychosis was seen, he 
was positive for nightmares, his insight was limited, and 
judgment was considered fair.  Assessment was rule out 
dysthymic disorder.  A psychiatric evaluation in January 
1990, indicated dysthymia and anxiety.

A personal hearing was conducted before the RO in November 
1990, at which time the veteran testified that he was 
receiving continuing treatment for his post-traumatic stress 
disorder.  He stated that he continued to have sleep 
impairment, nightmares and flashbacks.  He stated that he 
experienced a particular dream recalling an experience in 
Vietnam where a lieutenant and sergeant were blown up by a 
mortar attack while they were on convoy.  He also described 
visual hallucinations and flashbacks.

The veteran submitted a statement in March 1991 that he was a 
truckdriver that carried supplies.  He stated that he was 
afraid he would get blown up in the truck and that he was 
ambushed every time he went out.  He further noted that he 
had seen friends killed, and women, men, and children dead by 
the side of the road.  He noted that planes would shoot at 
him and drop bombs.  The veteran testified at a personal 
hearing in July 1991, that he had a particular dream 
pertaining to bombs coming in on him all the time.  The 
veteran testified that while in Vietnam, he hauled supplies 
off the ship and put them in the depot.  Then they would load 
up the supplies and convoy them out in unsecure areas.  The 
veteran stated he was shot at by snipers, but the drivers had 
rifles and they would drive right into combat.  He testified 
that he engaged in combat (firefights) from time to time to 
support the troops he was supplying.  He also stated that he 
had to stand guard over the perimeter around his base.  He 
testified that they received incoming mortar every night.  
The veteran testified that during a convoy a lieutenant's 
legs were blown off and a sergeant was killed when their jeep 
was hit.  The veteran does not remember their names.

In a statement dated September 1991, the veteran stated that 
he killed the enemy and that he saw the enemy kill U.S. 
soldiers.  In August 1992, in response to a request for 
further information with regard to the veteran's claim of 
entitlement to reopen his claim for service connection for 
post-traumatic stress disorder, the veteran submitted the 
names of a sergeant that had his legs blown off during the 
convoy in October 1966, and his sergeant in September 1966.  
He also stated that he saw a friend get killed but no name 
was provided.  He stated that he saw a staff sergeant choke 
to death but did not provide a name or specific date.  The 
information was submitted to the Department of the Army.

In November 1993, the Department of the Army responded by 
stating that the sergeant the veteran named as losing his 
legs or being killed in service was not listed as either 
being killed or wounded in action.  They noted that the 
veteran was not specific enough to corroborate his 
description of the other events he stated he witnessed.  In a 
further attempt to assist the veteran, the RO obtained the 
morning reports of his units during the time periods the 
veteran provided.  The reports were negative for any evidence 
of the events or casualties the veteran alleged to have 
witnessed.

The veteran testified before the Board in April 1994.  The 
veteran testified that he had been a truckdriver while in 
Vietnam, and had driven in convoys to depots several times a 
week.  The veteran stated that the deaths he witnessed were 
the result of landmines.  He stated that some of the trucks 
behind him had been hit by small fire.  His truck had been 
hit by mortar fire, but it did not penetrate the metal.

A VA examination was conducted in July 1994, in conjunction 
with his claim.  The veteran stated that while in Vietnam he 
saw two of his friends killed by a landmine at two different 
times but that it was so traumatic for him, he did not 
remember the date or different aspects of these events.  
However, he noted that since that time he has recollections 
of the events and nightmares, as well as daydreaming.  He 
reported that his effort to avoid thinking about the events 
fails.  The veteran reported sleep impairment, irritability, 
anger, and difficulty in concentration.  The mental 
examination revealed the veteran's mood was depressed and his 
affect was appropriate.  It was noted that the veteran had 
auditory hallucinations and persecutory trends.  He was well 
oriented.  His memory was fair, and his judgment and insight 
were reasonable.  The diagnosis was post-traumatic stress 
disorder, chronic.

Records obtained from the Social Security Administration in 
March 1998 include a psychiatric evaluation provided to the 
veteran in December 1982 by Leonard M. Miller, Ph.D., which 
noted that the veteran has a history of physical and mental 
problems, which he attributed to his exposure to Agent Orange 
while in Vietnam.  The evaluation report also stated that it 
appears that the veteran has made a very poor adjustment to 
adult life subsequent to a traumatic experience in Vietnam.  
PTSD was the diagnostic impression.

On a VA examination in July 1998 the veteran's examiner noted 
the veteran's many statements concerning his experiences in 
Vietnam and also noted that none of the stressors had been 
corroborated.  He reported that the veteran complained of 
daily intrusive thoughts of Vietnam and that the veteran and 
his wife attested to the veteran's inability to sleep because 
of recurring dreams of Vietnam.  He noted that the veteran 
reported that while in Vietnam in the field he had his legs 
bandaged secondary to being sliced up by concertina wire in 
1967 while under a motor attack.  He noted also that the 
veteran reported one of the trucks he drove while in Vietnam 
received AK47 fire resulting in 27 holes in the side of the 
truck for which he received no wounds.  The examiner observed 
that the veteran had not been gainfully employed since 1977 
when he began receiving Social Security.  On mental status 
examination the veteran was noted to have adequate grooming 
and hygiene.  There were no abnormal motor movements observed 
and he was cooperative and appeared motivated.  His affect 
was appropriate to content and there was distinct anhedonia 
throughout the examination.  Following the administration of 
psychological testing for PTSD, Vietnam combat based, 
moderate to severe, chronic with significant depression, 
anxiety, and social detachment was the diagnosis rendered.

PTSD, chronic, was also diagnosed by a VA physician in July 
1998 following a mental status examination significant for 
report of perceptual disorder which the examiner indicated 
was suggested at times the veteran is hearing voices from 
what he experienced in Vietnam.  The examiner noted that the 
veteran's symptoms were representative of PTSD that he has 
been suffering with for years.  The examiner further 
indicated that the veteran had mentioned that he had had a 
lot of stressor events while in Vietnam but that the most 
important one from which he suffers flashbacks is the time 
that he witnessed dead bodies, killing/being killed, several 
times and a couple of his friends were also killed.  He added 
that the stressors mentioned above were definitely the 
etiology of the veteran's PTSD.  He further added that the 
stressor events mentioned definitely can cause PTSD and that 
there is a definite link between the stress mentioned and the 
symptoms the veteran has been suffering and caused PTSD.  He 
noted that the veteran was a good historian of his stressors 
during active service and that such stressful events have the 
quality to produce PTSD.

On a VA post-traumatic stress disorder examination in October 
2000, a VA psychiatrist reported that he had reviewed the 
veteran's claims file and noted that based on the veteran's 
statement he definitely suffered from stressful events while 
in Vietnam.  He noted that the veteran has mentioned he could 
remember some of them and could not remember others.  He 
observed that the veteran had complained of recollections of 
distressing dreams, avoiding stimuli associated with the 
trauma he has experienced and exhibited an inability to 
recall important events of the trauma.  He noted that the 
veteran exhibited post-traumatic stress symptoms such as 
diminished interest, ability to have loving feelings, 
estrangement from others and startle reactions.  He concluded 
that the veteran's diagnosis of PTSD is accurate.  On a 
subsequent PTSD examination several days later, the same 
physician again diagnosed the veteran as suffering from PTSD.

A VA psychiatrist reexamined the veteran in February 2001.  
On this examination the veteran's examining physician noted 
that it had been requested by the Board that the RO inform 
this examiner that the veteran's stressors had not been 
verified.  On this examination the veteran reported that he 
was sent to Vietnam in August 1966 and that while in Vietnam 
he was with a transportation outfit as a truckdriver.  He 
noted that his base station was in Cameron Bay where he 
picked up supplies and drove them to various bases with a 
convoy along Highway 1.  The veteran said that he was unable 
to supply where the stressful incidents he described 
previously occurred or who he was with at the time.  He 
stated he had no friends in Vietnam as he kept to himself.  
He said he could not recall the names of anyone he met 
including the men in his unit or his commanding officer while 
there.  The only actual time he could recall is that he "got 
hit" on the "main rain path" at the "tunnel" around April 
1967.  He added, "they were so far away they didn't penetrate 
the trucks."  The veteran also recalled being "mortared one 
night, ran through concertina wire and cut all my legs."  But 
he did not know where this happened or when.  The veteran's 
examiner noted that it was his opinion and the opinion of 
other examiners that the veteran presented a typical profile 
of PTSD, chronic, delayed, Vietnam based.  He noted that 
there are no new verifiable stressors or stresses nor could 
the veteran suggest any.  He also noted the fact that veteran 
was unable to give any verifiable information, called into 
question his reliability; because of this, dementia should be 
ruled out.

On a VA examination in June 2002, the veteran reported that 
he could not think of any good memories of Vietnam.  He noted 
that his worst memory is the incessant rainy experience 
there.  Following mental status examination and psychometric 
testing, post-traumatic stress disorder, chronic, delayed 
onset was diagnosed.  The veteran's examiner noted that the 
veteran had not provided significant additional stressors 
beyond those noted in previous evaluations and that these 
stressors remained unvalidated and beyond the ability of the 
examiner to validate them.

On a PTSD examination in July 2002, a VA clinical 
psychologist noted that he had reviewed the veteran's claims 
file and that he found the veteran to suffer from PTSD 
Vietnam based.  He added that it was not his purview to 
verify combat experiences and discrete stressors.  He 
reiterated that the veteran suffers from combat-related PTSD, 
which originated in Vietnam.

Received in October 2002 were records from the United States 
Army detailing the operations of the 10th Transportation 
Battalion for the quarterly period ending January 31, 1967.

In February 2003 the veteran submitted a copy of a DD 
Form 1380, United States Field Medical Card, which while 
barely readable, appears to record treatment rendered to the 
veteran in February 1967 for a right leg wound sustained by 
running into barbed wire during a rocket and mortar attack.

In May 2003 the veteran submitted into evidence a copy of a 
Permanent Order dated in March 2003 and signed by a 
representative of the United States Army Personnel Command 
Chief, Military Awards Branch, awarding the veteran a Purple 
Heart for wounds received as a result of hostile actions in 
February 1967.

Analysis

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110.  When a disability is not 
initially manifested during service or within an applicable 
presumptive period, "direct" service connection may 
nevertheless be established by evidence demonstrating that 
the disability was, in fact, incurred or aggravated during 
the veteran's service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an inservice stressor; and credible 
supporting evidence that the claimed inservice stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions or hardships of the veteran's service, the 
veteran's lay testimony may establish the occurrence of the 
claimed inservice stressor.

A similar, or slightly different regulation was in effect at 
the time the veteran filed his initial claim, 38 C.F.R. 
§ 3.304 (1996), and as a matter of law, VA is required to 
consider the regulation most favorable to the appellant.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Under the former regulation, service connection for PTSD 
required medical evidence establishing a clear diagnosis of 
the condition; credible supporting evidence that the claimed 
stressor actually occurred; and a link, established by 
medical evidence, between current symptomatology and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (1996).  
The prior regulation also provided that, if the claimed 
inservice stressor was related to combat, service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation, was accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed inservice stressor.  Id.

The Board observes that even under the new regulation, the 
three requirements for service connection remain essentially 
unchanged.  It is still necessary to provide medical evidence 
of a current diagnosis, a medical link between current 
symptoms and an inservice stressor and credible supporting 
evidence that the claimed inservice stressor actually 
occurred.  38 C.F.R. § 3.304(f).  References to service 
department evidence of combat or receipt of specific combat 
citations have been removed.

The evidence shows that the veteran served in Vietnam and 
that he has been consistently diagnosed as suffering from 
PTSD related to such service.  He has recently been awarded 
the Purple Heart for action related to combat in February 
1967.  The award of the Purple Heart is conclusive evidence 
of inservice stressors and no further development or 
corroborative evidence will be required.  Here the record 
contains medical evidence diagnosing PTSD in accordance with 
current DSM-IV criteria and that diagnosis is linked to 
conclusive evidence of an inservice stressor.  Therefore, 
while this case has been remanded a number of occasions 
essentially for the purpose of verifying that the veteran 
experienced a stressor which can be linked to his diagnosis 
of PTSD, the recent award of the Purple Heart by his service 
department is conclusive evidence of the inservice stressor 
sufficient to result in PTSD that has heretofore been missing 
in this case.  Accordingly, the requirements for service 
connection for PTSD have been established and a grant of 
service connection for PTSD is in order.


ORDER

Service connection for post-traumatic stress disorder is 
granted.



                       
____________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

